 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that as of the time of the hearing he was still not a memberof the Respondent Local, but that Respondent had later referred himto a job.[The Board dismissed the complaint.]CHAIRMANMCCLLLOC}IandME-ATBERBROWN took no part in theconsideration of the above Supplemental Decision and Order.Barker's East Main Corporation and Barker'sSupermarket,Inc.andRetail Employees'Union,Local 919, R.C.I.A.,AFL-CIO.Cases Nos. 1-CA-3284, 1-CA-3378, and 1-CA-3404.March23, 1962DECISION AND ORDEROn September 27, 1961, Trial Examiner Thomas F. Maher issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent' had engaged in certain unfair labor practices allegedin the complaint, and recommending that it cease and desist there-from and take certain affirmativeaction, asset forth in the Inter-mediate Report attached hereto.The TrialExamineralso found thatthe Respondent had not engaged in certain other unfair labor prac-tices alleged in the complaint, and recommended that these allegationsbe dismissed.Thereafter, the General Counsel and the ChargingParty filed exceptions to the Intermediate Report. The General Coun-sel filed a supporting brief.No exceptions were filed by theRespondent .2Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCullochand MembersRodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts thefindings, conclusions,and recommendations ofthe Trial Examiner with the following modifications :The dismissal of the complaintas toJohn Dubb :We predicate ourdismissalof the complaint as to John Dubb solely upon the Trial Ex-'As in the Intermediate Report, Respondents are collectively referred to in singular.2 On December21, 1961,and while the matter was under consideration,the GeneralCounsel filed with the Board a motion to reopen and remand the proceeding for furtherhearing before a Trial Examiner for the purpose of takingoral testimonyof JamesD'Agostino,Jr, and Dominic D'Agostino on mattersset forth in their affidavitsattachedto the General Counsel's motion.This motion was granted onJanuary 9,1962.There-after, on March 12, 1962, the General Counsel moved the Board tovacateits order ofJanuary 9,1962There being no objection to this motion,itwas granted by the Boardon March 16, 1962.136 NLRB No. 50. BARKER'S EAST MAIN CORP. & BARKER'S SUPERMARKET495aminer's finding that John Dubb was not discharged by the Respond-ent, but voluntarily resigned on September 6, 1960, for the statedreason that he was returning to school.We therefore deem it un-necessary to pass upon the Trial Examiner's other ground for the dis-missal, namely, that there was no operative charge as to Dubb filedwithin the 6-month period required by Section 10 (b).The rejection of the pretrial affidavits of Craig Olsen:While weagree with the Trial Examiner's ultimate conclusion that the pretrialaffidavits of Craig Olsen, captain of the checkout boys, are not ad-missible in evidence as "admissions against interest," we base our re-jection of these affidavits solely on the Trial Examiner's finding thatOlsen was neither a supervisor nor the Respondent's agent within themeaning of the Act. As his pretrial affidavits, offered to show allegeddiscriminatory motivation on the part of the Respondent in terminat-ing the employment of Tompkins and Bartholomew, do not constituteadmissions against Respondent's interest, they have no independenttestimonial value, are not admissible in evidence to prove what theyassert, and can be used only to impeach Olsen by showing inconsisten-cies between his testimony and pretrial statements.'We deem it un-necessary, therefore, to pass upon the Trial Examiner's other groundsfor the inadmissibility of Olsen's pretrial affidavits.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent Barker's EastMain Corporation and Barker'sSupermarket,Inc.,Meriden, Con-necticut,their officers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership in Retail Employees'Union, Local919, R.C.I.A., AFL-CIO, by discharging or in any other manner dis-criminating against its employees in regard to hire and tenure of em-ployment or any term or condition of employment.(b)Threatening its employees with loss of employment because oftheir union membership or activities.(c)Telling its employees and applicants for employment that it isagainst Respondent's policy to employ individuals who favor a union.(d)Unlawfully interrogating its employees concerning their unionmembership or activity,or conditioning their further employmentupon withdrawal from Retail Employees'Union, Local 919, R.C.I.A.,AFL-CIO.S Sealtest Southern Dairies Division, National Dairy Products Corporation,126 NLRB1223 ;G & H Construction Company,130 NLRB 923,N.L R B v. Quest-Shon MarkBrassiere Co, Inc,185 F. 2d 285, 289 (CA. 2) 496DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Engaging in surveillance of its employees' union activities.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the said Union or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment in conformity with Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Ronald Bridgett immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority or other rights and privileges previously enjoyed.(b)Make whole Ronald Bridgett for any loss of pay he may havesuffered by reason of the discrimination against him.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secur-ity payment records, timecards, personnel records and reports, and allrecords necessary to analyze the amount of backpay due under theterms of this Order.(d)Post at its supermarkets in Meriden, Connecticut, copies of thenotice attached to the Intermediate Report marked "Appendix." ACopies of said notice, to be furnished by the Regional Director for theFirst Region, shall, after being duly signed by Respondent's repre-sentative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith.IT IS FURTHERORDEREDthat so much of the complaint in this pro-ceeding as alleged that the Respondent by discrimination as to the hireand tenure of employment of Richard Tompkins, John White, Rus-sell Bridgett, George Bartholomew, Real Charpentier, and John Dubb4 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner" the words "A Decision and Order " In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." BARKER'S EAST MAIN CORP. & BARKER'S SUPERMARKET497violated Section 8 (a) (3) ofthe Act,and that so much of the complaintas alleged that Respondent by the statements of its supervisor,WalterMichalik,violated Section 8(a) (1) of the Act, be dismissed.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge in Case No. 1-CA-3284, filed on September 7, 1960, and twoamended charges filed thereafter on October 12, 1960, and March 15, 1961, upon acharge and amended charge in Case No. 1-CA-3378 filed respectively on Decem-ber 23, 1960, and January 9, 1961, and upon a charge in Case No. 1-CA-3404 filedon February 8, 1961, by Retail Employees' Union, Local 919, R.C.I.A., AFL-CIO,herein referred to as the Union, the General Counsel of the National Labor RelationsBoard issued a complaint on March 10, 1961, with an amendment thereto onMarch 21, 1961, against Barker's East Main Corporation and Barker's Supermarket,Inc., herein referred to, collectively, as Respondent, alleging violations of Section8(a)'(l) and (3) of the National Labor Relations Act, as amended (29 U.S.C. Sec.151et seq.),herein called the Act. In its duly filed answer Respondent admitted, incertain instances to be discussed in detail hereafter, the commission of acts allegedto be unfair labor practices, and as to certain other allegations denied the commissionof unfair labor practices.Pursuant to notice a hearing was held before me at Meriden, Connecticut, onMarch 27, 28, 29, and 30, and July 25, 1961.All parties were represented at thehearing and were afforded full opportunity to be heard, to introduce relevant evidence,to present oral argument, and to file briefs with me.Briefs were filed by Respondentand General Counsel on September 8, 1961.1Upon consideration of the entire record and the briefs of the parties and uponmy observation of the witnesses,2 I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBarker's East Main Corporation and Barker's Supermarket, Inc., are affiliated cor-porations with principal office and two stores located in Meriden, Connecticut, wherethey are engaged in the retail sale and distribution of groceries, foodstuffs, and relatedproducts.While so engaged Respondent corporations have at all times hereinmentioned caused to be purchased in and transported in interstate commerce fromand through various States of the United States other than the State of Connecticut,groceries, foodstuffs, and related products for resale and distribution in its stores. Inthe course and the conduct of its operations groceries, foodstuffs, and related prod-ucts sold and distributed annually exceed the gross value of $500,000.Respondentadmits and I find that it is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail Employees' Union, Local 919, R.C.I.A., AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ISSUES1.The alleged supervisorystatusof Craig Olsen.2.The effect of Section10(b) upon an incident occurring more than 6 monthsbefore thefiling of the charge.3.The adequacyof reinstatement under a settlement agreement.'Briefs filed with the Boardin aninterlocutory appeal taken from a ruling of theTrial Examinerhave also been incorporated in the record and appear as General Counsel'sExhibits Nos 7(i), (j), (k), and (I)2 Unless specifically indicated to the contrary, any credibility evaluation I make of thetestimony of any witness appearing before me is based, at least in part, upon his demeanoras I observed it at the time the testimony was givenCfBryan Brothers Packing Com-pany,129 NLRB 285. To the extent that I indicate hereafter that I reject in part orentirely the testimony of any given witness, it is my intent thereby to indicate that suchpart orwhole of the testimony,as the casemay be, is discredited by me.Jackson Mainte-nance Corporation,126 NLRB 115,117, footnote 1. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The quantum of evidence of mistreatment sufficient to establish a discrimina-tory constructive discharge.5.The admissibility of pretrial statements as admissions against Respondent.6.The effect upon a settlement agreement of unfair labor practices occurringafter its execution.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThis case presents for independent consideration two virtually unrelated aspects:(a)The legal effect of certain settlement and postsettlement procedures followed bythe parties, including the Regional Director, in Case No. 1-CA-3284; and (b) thefactual determinations which relate to violations alleged in the complaints based uponsubsequent charges in Cases Nos. 1-CA-3378 and 1-CA-3404 and in an amend-ment to the original charge in Case No. 1-CA-3284.With respect to the first of these independent considerations several significantlegal problems appear, namely, the legal effect upon an executed settlement agree-ment of allegations of unlawful conduct occurring both contemporaneously with theconduct disposed of by the settlement agreement as well as thereafter; and theeffect of Section 10(b) of the Act upon subject matter first added by amendedcharge after more than 6 months had elapsed from the date the conduct occurred.While it is my studied conclusion that Section 10(b) does preclude findings ofillegality as to the employment status of John Dubb and although portions of CaseNo. 1-CA-3284 have been affirmatively complied with, it must be noted that theissue of adequate reinstatement remains in issue, as do the allegations of additionalunlawful conduct. In the interest of clarity, however, I shall set forth all the factsof the case as I find them and with reference to such findings dispose of the legalissues presented. In this manner disagreement with my disposition of any portionof the caseon legalor technical grounds will not impede a contrary disposition ofthe case by requiring that further findings of fact be made.The pertinent factsfollow.B. Facts1.The nature of Respondent's operationsSupermarkets operated by Respondent bear striking resemblance to the commonvariety familiar to everyone.Accordingly, as to the market on Colony Street,Meriden, Connecticut, and the newer one on East Main Street, it is sufficient tonote, as did witnesses at the hearing, that the operations of the stores and the dutiesof the employees correspond in essential detail to those observed by anyone who hashad (as most have) occasion to patronize these modern-day versions of the generalstore.Thus it may be established at the outset that such terms as are referredto hereafter, for example, "checkout counters," "customer parcel pickup," "frozenfood and dairy shelves," "loading docks," etc., have no unique meaning when appliedto Respondent's markets or to its employees, but are the usual accoutrements andterminology of everyday grocery marketing.Of particular significance to the issues raised by this proceeding, however, is thecomplement employed to operate these markets. Prominently included are "grocery"or "stock boys" who, as the term suggests, replenish stock on the shelves, "check-out boys" whose principal function it is to pack or bag the items purchased by in-dividual customers, "parcel pickup boys" who are stationed at the pickup area out-side the store to load bags of groceries into customers' cars, and "checkout clerks"who tally customer purchases and accept payment for them.While the afore-mentioned do not exhaust the personnel classifications employed in these or othersupermarkets, reference to and consideration of the duties of the various other areasinvolved, such as meat and produce personnel, office and clerical staffs, is notessential to the general understanding of the running of the business and of thepeculiar series of events that occurred at Respondent's stores.In the conduct of its normal operations certain practices are observed which bearsignificance to the issues raised herein.Thus grocery items, including dairy prod-ucts and frozen foods, are delivered by truck, and either carried or hand-truckedto storage space in the basement of the market where they are unpacked, individuallymarked with their selling price, and thereafter stacked on shelves in the market,as required.An exception to the marking routine is observed in the case of dairyproducts, frozen foods, and bagged items such as flour, sugar, and dogfood.These,because of the likelihood of breakage or the large volume of cumbersome packagesinvolved, are price-marked as they are placed on the display shelves.All otheritems are required to be marked off the selling floor, thus reducing the frequency of BARKER'S EAST MAIN CORP. & BARKER'S SUPERMARKET499marking carts in the middle of the aisle where they could cause damage to customerclothing or create a traffic obstruction.In addition to their usual duties the aforementioned employees are expected toperform a modicum of maintenance designed to keep the markets respectable inappearance.This includes the frequent sweeping of the aisles, cleaning of the check-out counters, and removal of trash and garbage from the markets generally, and inparticular from the luncheonette which constitutes a separate department of theEast Main Street Market.The supermarkets are open weekdays from 9 a.m. to 9 p m., the early shift ofemployees being required to report to work at 8:30 a.m.Work shifts are sched-uled, generally, on an early and late basis, with part-time employees assigned thelater hours.Each employee is given 1 day off, and by State law no part-timeemployee, so designated, is permitted to work in excess of 40 hours per week.Employees are required to punch a timeclock upon arrival and departure and arepermitted coffee breaks on working time.The Colony Street store is under the management of Harlan Beal, assisted byGerald Campbell.The East Main Street store, the larger and more modern of thetwo, is managed by James D'Agostino.While there does not appear to be anassistantmanager at this store, this would be attributable to the fact that theprincipal offices of the operation are located here where both Joseph and Earl Barker,the active heads of the Company, spend most of their time.In addition to the foregoing supervisors the record discloses Joan Waller to besupervisor of the checkout girls, 16 in number, at the East Main Street store, andMichael Valariay and Walter Michalik to be department heads and supervisors with-in the meaning of the Act.The supervisory status of Respondent's other employees bears, with one excep-tion, no relevance to any issue herein.The exception, Craig Olsen, is stipulated bythe parties to have been captain of checkout or bag boys and of the parcel pickupboys at the East Main Street store during the relevant times herein.He has sincebeen reassigned to the Colony Street store as a checkout clerk. It appears thatas captain of the boys Olsen was responsible for the proper functioning of thebagging and parcel pickup operations and that in the performance of these dutieshe assigned boys to one or the other of the stations as the volume of business re-quired.In addition Olsen transmitted orders to these boys from Manager D'Agos-tino and the Barkers, and scheduled them their coffee breaks.Olsen does notappear from the record to have either discharge or hiring authority or the authorityto recommend such, and although the several boys testifying did state that theyconsidered him as their boss they continued in their testimony to state that theywent to him only for work-break permissions and directions as to where theywere to work.They consulted either D'Agostino or the Barkers in all otherinstances requiring managerial approval.Italso appears that Olsen, when notfully occupied in his duties as captain of the boys, busied himself by bagginggroceries with the other boys, working at the parcel pickup station, or retrievingand aligning the empty grocery carts as they accmumulated about the store andits exits 3From the foregoing synthesis of Olsen's duties, gleaned from the testimony ofGeneral Counsel's own witnesses, it is difficult to accept General Counsel's vigorousargument that this individual is a supervisor within the meaning of the Act .4 It isquite true, of course, that many of these young boys looked upon Olsen as theirboss; but we cannot, contrary to counsel's suggestion in his brief, accept theseadolescent impressions as legal determinants of supervisory status. I do not for amoment doubt the sincerity of their impressions but it cannot be gainsaid that acommanding voice or a hard look may well be misunderstood by a young employeeon his first job in the grownup world as the voice of authority.This is not a testfor which I can find support in the cases.Rather, Craig Olsen's duties classify himas a "strawboss" with all the lack of supervisory authority that attends such a classi-fication.5 Indeed a review of the cases decided by the Board wherein it has variouslyconsidered the supervisory status of supermarket employees reveals no instance3 The credited testimony of John White and Ronald Crodsicl:i4In this respect I would note General Counsel's failure to claim supervisory status foranother employee, John Dubb, an alleged discriminatee herein, who for a significant periodbefore his termination directed the activities of employees in the basement stockroom(infra).5 Cf.N L.R.B T Swift & Company d/b/a New EnglandProcessingUnit,292 F 2d 561,footnote2, decidedJuly 21,1961(C.A. 1).641795-63-vol. 136-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere a position as low in the chain of command as was Olsen's job of grocery bagpacking supervisor, has ever beensuggestedas one that should be excluded froma bargaining unit as supervisory.6Nor do I find in these facts support for the propo-sition that Olsen's position was of such stature that he would be deemed a representa-tive of Respondent. I have considered the authorities cited to me in support of thisposition 7 but, like the Board in its consideration of similar facts in the recentCabi-nets,Inc., Subsidiary of Air Control Products, Inc.,130 NLRB 1378, footnote 1, findthem distinguishable from the situation herein.Accordingly, upon the foregoingfindings and upon the authority of the Board's prior determinations, I conclude thatCraig Olsen is not a supervisor within themeaningof the Act and did not otherwiserepresent Respondent herein.2.Respondent's resistance to its employees' organizing effortsOrganization among Respondent's employees began with the efforts of UnionOrganizer Robert J. Ryan on April 25, 1960. On this occasion Ryan met with sev-eral of the employees in the home of employee Gagne, where one of the employeeshad arranged the attendance of one of Respondent's supervisors, John Valariay, underan assumed name. Organizing continued throughout the summer and fall, with anumber of the employees soliciting union memberships both on and off the companyproperty.A petition for a representation election was filed on October 31, 1960, inCase No. 1-RC-6252 and the election scheduled for December 23.The petitionwas thereafter withdrawn by the Union for reasons not disclosed in the record.Noelection has since been held.In addition to Supervisor Valariay's prearranged intrusion into the organizing con-ference referred to above, Respondent, through its officers and supervisors, ad-mittedly engaged in incidents relating to its employees' organizational efforts.Thuson June 21, 1960, Store Manager D'Agostino told an employee that he would befired if he signed any union card; on September 2, Earl Barker told an employeethat it was store policy not to have an employee who wanted a union; on the sameday Joseph Barker told another employee it would consider rehiring him if hewithdrew from the Union; and on the same day both Barkers and Store ManagersD'Agostino and Beal interrogated employees concerning their union affiliations andactivities and about the activities of other employees; on this date D'Agostino likewisetold an employee that he would make a deal with the employee if he told him whatother employees had signed union cards, and he told another employee he wouldbe fired if he did not tell him what other employees had signed union cards; and onthe same date Store Manager Beal told an employee that he was being dischargedbecause he had joined the Union or because of his union activities.On September 3,StoreManager D'Agostino again interrogated an employee concerning his unionaffiliations and activities; and on the same day and again on September 6, D'Agostinothreatened an employee that he would be discharged if he did not withdraw fromthe Union.Concurrent with .the foregoing incidents Respondent discharged employees Rich-ard D. Tompkins, Real Charpentier, John E. White, Russell Bridgett, and RonaldD. Brigett on September 2, 1960, and George Bartholomew on September 6. Tomp-kins,Charpentier,White, and Bartholomew were thereafter rehired on September21.Respondent again discharged Tompkins on September 27, 1960, and White onSeptember 29.Thereafter, pursuant to a settlement agreement to be considered indetail hereafter and relating to all six of the dischargees as well as to the instancesof interference, restraint, and coercion noted above, Respondent posted appropriatenotices and rehired those who had not previously been taken back, namely RussellBridgett, on October 31, and Ronald Bridgett rehired on November 2, together withWhite and Tompkins, who had each been discharged a second time. These dis-charges thus remedied by reinstatement under the agreement, Respondent concedes,were effected for the reason that the employees concerned had joined or assistedG See, for example,The Great Atlantic & Pacific Tea Company,Case No. 1-RC-6409,132 NLRB 799;The Great Atlantic & Pacific Tea Company, Inc.,132 NLRB 744;QualityFood Markets, Inc,126 NLRB 349, 350, 356;Food Haven, Inc.,126 NLRB 666;Winn-Dixie Stores, Inc.,124 NLRB 908, 912;ACF-Wrigley Stores, Inc,124 NLRB 200;Providence Public Market Company,79 NLRB 1482.7 'Wagner Iron Works,104 NLRB 445, 462;Solo Cup Company,114 NLRB 121, 122-123,enfd. 237 F. 2d 521 (C.A. 8) ;Mississippi Products, Inc.,103 NLRB 1388, 1393, enfd213 F. 2d 670, 673 (C.A. 5) BARKER'S EAST MAIN CORP. & BARKER'S SUPERMARKET501theUnion or had engaged in other concerted activities for the purpose of self-organization.83.The resignation of John DubbIn addition to the foregoing conduct, any illegal implications attaching theretoRespondent claiming to be expunged by the subsequent settlement agreement(infra),it is also alleged that during the same period, employee John Dubb was discrimina-torily discharged on September 6, 1960, and that on ,that same date he was told bySupervisorWalter Michalik that he would be receiving more wages if he had notsupported the Union.9John Dubb was fast hired on May 1, 1959, as a part-time stockboy as he was com-pleting his second year of high school.He worked full time during the summer of1959 and on his return to school reverted to part-time status, in which status he con-tinued until the summer of 1961.Then, as a full-time employee, he was transferredto the East Main Street Market which was about to be opened.Until the store wasopened employee Dubb was placed in charge of newly hired employees assigned tounpacking and storing merchandise.1°When the market was opened Dubb was thenassigned to the frozen food and dairy department. It appears from Dubb's owntestimony that he at this time had designs on the managership of the frozen fooddepartment of the East Main Street store, "thought [he] was entitled to it," and haddiscussed the matter with Earl Barker.ilAfter the store had been opened for a shorttime, in mid-August, the managership was given to Walter Michalik in preference toDubb.As a consequence Bubb, both disappointed at his own loss and unhappyatMichalik's promotion, by his own admission, complained to other employees of hismisfortune 12 and became party to growing friction between himself and Michalik.Dubb appears to have derived no consolation from the fact that the selection ofmanagership was based upon Michalik's availability as a full-time employee, whereasDubb had already made it known that he was returning to school in the fall.13 In-stead on August 20, he left on his vacation, stating to Joseph Barker on the day thathe left that this would be his last working day.On the mid-afternoon of Tuesday,September 6, back from vacation, he reported to ,the market; but instead of punchingthe timeclock and donning a tie and jacket as would have been customary for anemployee returning to work, he went to the office for his check, suggesting to em-ployee D'Allesantro, en route, that he planned to quit and return to school.He also8 The foregoing enumerated incidents are the subject matter of a settlement agreementin Case No. 1-,CA-3254 executed by Respondent and General Counsel on October 31, 1960My findings with respect to them are based upon the allegations in paragraphs 9, 10,and 11 and 13(a) through 13(k) of theconsolidatedcomplaint issued against Respondenton March 10, 1961, based upon charges filed in Case No 1-CA-3284, and upon the answerthereto contained in Respondent's answerdated March 27, 1961, which, as supplementedby stipulation at the hearing, constitutes an admission of the facts thus alleged.The sub-stance ofthe amendment to the complaint dated March 28, 1960, being matters pertainingto one John Dubb, not previously referredto inCase No. 1-CA-3284, are not deemedadmitted by Respondent's answer,were not part of the stipulation of fact at the hearing,and accordingly are not includedinmy findingsat this point.Cf footnote 16,infra.9 These allegations form the subject matter of an amendment to complaint issued March21, 1961, and although alleged to have occurred in early September 1960 were not madethe subject of any formal chargeuntilMarch 15, 1961, upon the filing of the secondamended charge in the previously settled Case No. 1-CA-3284. Seeinfra.10 Unlike the claim made withrespectto CraigOlsen(8upra),there is no claim thatby virtue ofhisstrawboss activities Dubb was a supervisor within themeaning of theAct, or otherwiserepresented Respondent's interests.'1Upon my observation of this witness as he testified,and after consideringthe contra-dictionsin his testimony,illustratedby self-contradiction on this very subject matter ofhis desire for a managership,I do not credit his testimony except as it is corroboratedby thetestimony of credible witnessesor constitutesan admissioncontrary to his interestherein.As Dubb, particularlyon cross-examination,makes such admissions I shall basemy findingsupon them withoutcreditinghim generally.'9 Corroborated by the creditedtestimonyof employeesNelson andD'Allesantro.'8 The testimony of employees Nelson and D'Allesantro.When questioned about hisintentto returnto school in the fall Dubb became so evasive bothinmanner and in re-corded answeras to makehis answers meaningless.Sufficeit to say he never deniedhaving expressed,during the summer,an intentto returnto school in the fall.Neither do I credit Dubb's gratuitousstatementthathe didnot want themanagershipuntil he was finished high school. 502DECISIONSOF NATIONAL LABOR RELATIONS BOARDstopped in the frozen foods department on the way and conversed with DepartmentManager Michalik, who expressed the hope that there would be no hard feelingsover his selection for the managership.14Upon receiving his paycheck for the periodhe had worked prior to his vacation Dubb was also given -a termination slip (blueslip), a copy of which was to be presented to the State unemployment office. On thisslip,which Dubb took without objection, it stated as reason for termination, accord-ing to him, "that I was returning to school."Dubb did return to school on thefollowing day, September 7, as he had previously indicated that he would.On thebasis of the foregoing evidence I find that John Dubb was not discharged but resignedhis employment.4.The return of the discharged employeesIt is alleged in the complaint that the six employees whom Respondent dis-charged, namely Real Charpentier, Russell Bridgett, John White, Ronald Bridgett,Richard Tompkins, and George Bartholomew, were not reinstated to their formeror substantially equivalent positions, as required by the October 31 settlementagreementReal Charpentier and Russell Bridgett:Nothing appears in the record with re-spect to the adequacy or inadequacy of the reinstatement of either Real Charpentieror Russell Bridgett.Although each was alleged to have been improperly reinstatedno formal charge was ever filed with the Board in their behalf, nor was Charpentier,a present employee, called to testify as to the manner in which his reinstatement onand after November 2, 1960, was discriminatory.Moreover, Russell Bridgett, whowas reinstated to work "mostly on the checkouts," i.e., "bagging," was never ques-tioned as to the adequacy of his reinstatement.Upon such a state of the record thereare no facts to support allegations of discrimination with respect to the reinstatementof employees Charpentier and Russell Bridgett.Ronald Bridgett, Tompkins, and Bartholomew:These three employees are like-wise included among those whose reinstatement was alleged to be inadequate.Be-cause, however, they are also the subject of other alleged misconduct I shall defercomment upon the nature of their reinstatement until a later point.Employee JohnWhite, therefore, is the only one of the six dischargees whose claim of improperreinstatement remains for consideration at this juncture.John White:When first hired on July 17, 1960, at ,the newly opened East MainStreet store employee White wasassignedto stockboy duties.Upon his reinstate-ment in September after his discharge he was assigned to the checkout counter as abagboy.From this job hewas againdischarged and subsequently reinstated onNovember 2 to an assignment claimed by counsel for the General Counsel to bemenial.This is the onlyreinstatement in issueat this time.15When White returned to work on November 2, he reported to Supervisor Michalik.To quote White, whose testimony I credit:He asked me what I did before, I said that I worked on check-out and he toldme to go back there.White, however, did not tell Michalik that he had worked as a stockboy prior to hisSeptember 2 discharge,feelingthatMichalik should have known of his assignmentof 2 months previous.In addition to his duty of packing grocery bags he would be "occasionally" assignedto cleaning up the luncheonette, garbage disposal included.That this was an adjunctto the job of checkout boy is corroborated by employee Ronald Grodsicki, a GeneralCounsel witness who also described the duties of Craig Olsen, whom I have foundto be a "strawboss."Grodsicki, it would appear, and contrary to the general con-tention of General Counsel, considered the job of checkout boy to be preferableto stockboy, having requested to be relieved of the latter assignment.That the jobof checkout boy was comparable to the stockboyassignmentwas further attested to14At this point, upon Michalik's credited denial and my refusal to credit Dubb exceptas qualified above, I specifically find that Michalikdid notstate to Dubb, as Dubb testified,that lie "shouldn't have joined the Union, that [he] would be making a dollar and a halfan hour," or that Michalak made any statement reasonably to be construed as conveyingsuch a thought. I likewise specifically reject Dubb's testimony that he thereafter had aconversation with Earl Barker wherein Barkeraccusedhim of "knifing him in the back"and then discharged him.15 As white's bothdischargeswere the subject of the settlement agreement of October 31,1960,neither those dischargesnor theintervening reinstatement,also encompassed by theagreement and conceded as a fact in Respondent's answer and admission in the record,are in issue at this time. BARKER'S EAST MAIN CORP. & BARKER'S SUPERMARKET503by White who stated that he did not care whether he was "on stock or check-out,"that he was satisfied with the time schedule assigned him, and that he never hador made any complaint as to either his job or his schedule.From the foregoing it would appear, therefore, and I so find, that the job of stock-boy, as performed by John White and Ronald Grodsicki, was not established as beingeither superior or inferior to the checkout assignment in any recognizable respect,nor did White have any preference for one over the other, and did not consider him-self demeaned by assignment to the checkout counter.5.The resignation of Richard TompkinsRichard Tompkins, aged 17, the stockboy dischargedon two occasionsfor reasonspleaded and stipulated to be his unionand concerted activities,16 returnedto work onNovember 2, 1960, as a checkout boy at the East Main Street store.This assign-ment and the manner in which he was allegedly treated thereafter until his resignationon December 29, form the basis of theallegationthat Tompkins was not reinstated tohis former or substantiallyequivalent positionand thathis resignationon Decem-ber 29 was motivated by thetreatment he was receivingand therefore constitutedwhat is referred to as -a "constructivedischarge" for reasons connected with hisunion and other concerted activities.It becomesnecessary, therefore, to evaluatethe nature of Tompkins' severalassignmentspriorto andafter his discharges as wellas the alleged mistreatment he claims to have received.As previously indicated, the job of stockboy involves the replenishing of the storeshelveswith groceries and other foodstuffs, and includes such subsidiaryassign-ments as unloading trucks, unpacking cased canned goods, price marking individualitems, and performing normal store cleanup work.The checkout job, on the otherhand, involves the packing and the bagging of customer purchases after they havebeen paid for. In addition, checkout boys are assigned to such cleaning of thecheckout area and the store generally as is required.And finally, the parcel pickupjob involves outdoor work, loading customers' cars with the bags of groceries previ-ously packed by the checkout boys on the inside.These two latter jobs are inter-changeable,assignmentsfrom one to the other being controlled by the volume of busi-ness at a given timeCounsel for the General Counsel makes two points: (1) that the stockboy job isdifferent from the other two, an obvious observation; and (2) that "the job of stockingshelves and marking prices is inside work and it obviously requires more mentalcapacityand imaginationthan the perfunctoryand menialjob of a boy who simplypacks a customer's groceries and puts themin anautomobile."Thus, he concludes,"as a stockboy and price marker Tompkins worked inside and generally was able toexercise a higher degreeof imaginationand abilityThe work wasless routineand boring. It also requires a greater knowledge of Respondent's marketing systemand prices " 17Without intending to reduce a comparative analysis of these jobs to the ludicrous,it is still necessary to draw conclusions which should appear obvious to anyone whohas even patronized a grocery market.This I shall do in relation to the evaluationmade by the foregoing quoted contentions of counsel:(a)That the job of stockboy isinsidework and thereby preferable when comparedwith theoutsidecharacter of parcel pickup work assumes theconclusionthat outsidework is inferior to inside work, particularly in the winter or in the rain. Such anassumption would hold true, it would seem, only as it applies to individuals whoprefer inside work to outside.Otherwise the assumption appears to cast a reflectionof inferiority upon the occupations of a substantial number of the community whowork out of doors. I do not accept it(b)That stocking shelves and marking prices "obviously requires more mentalcapacity and imagination" than the jobs of bagboy or parcel pickup is indeed a diffi-1eThe testimony reads, in partTRIAL EXAMTNF.R' You do admit, according to paragranh 11 that you dischargedthese employees for the reason that they joined or assisted the Union or engaged inother concerted activities9Mr MARSHALL, But we deny that we failed to reinstate and we further answerthat they were reinstatedthese individuals, except Dubb, is therefore admitted on the record as well as in theanswer"These contentions appear in a brief submitted by counselfor theGeneral Counseland appear in the record as General Counsel's ExhibitNo 7-J, p 9 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDcult hyperbole to justify.The imagination,for example,required in unloading atruck or placing canned soup on the proper grocery shelf is not extensive,nor is themental capacity required to correctly stamp the selling price on the top (or thebottom)of such a can.Indeed the extent of mental capacity required would seemto bean ability to read and comprehend the figures and names of grocery items on aprice list.(c)That the job of packing groceries and putting them in automobiles is, by com-parison, "perfunctory and menial" completely ignores a degree of"mental capacityand imagination"needed to insure that eggs,for example,are not packed beneathcanned goods or fish next to paper napkins and that the public whom such employeesmeet are politely and efficiently dealt with that the Employer's goodwill be maintained.(d)To suggest that the job of stockboy is less routine and boring gives meat tothe expression that "it is easy to be a hill in a flat country."Upon my personalobservation of, and past experience with, such occupations,Iwould suggest that com-parison as to routineness and boredom fails.(e)And finally the suggestion that the job of stockboy requires a greater knowl-edge of Respondent'smarketing system and prices exaggerates the dignity of the jobout of all proportion to its real character.As noted above,an ability to read, liftreasonably heavy articles,and stamp prices on cans and packages is the essence ofthis job 18A knowledge of Respondent'smarketing system extends, 'I am sure, farbeyond these menial requirements.In sum, therefore,an analysis of the job of stockboy does not conform with theGeneral Counsel's appraisal,nor does it suggest the job to be anything but one ofthree equally unskilled, albeit highly necessary,jobs in the operation of the modern-day grocery market.Upon the facts presented,therefore,and my analysis of them,together with my observation of the several jobs, and upon the credited testimonyof employees White and Grodsicki that one of the jobs was no better or worsethan the other,I conclude and find that the jobs of checkout boy and parcel pickupto which employee Tompkins was assigned during his last 6 weeks of employmentwere substantially equivalent to the job of stockboy to which he had previously beenassigned.Quite apart from Tompkins' complaint that the different jobs given him on hisreinstatement did not constitute equivalent employment,it is also claimed in hisbehalf that the conditions under which he worked during the period were such asto cause his resignation on December 28, thus inflicting further discrimination againsthim for his union and organizing activities and giving proof of the inadequacy of thereinstatement.After Tompkins resumed his work on November 2, he was assignedto the late shift,12.30 to 9:30 p.m , a time schedule which General Counsel claimsto be evidence of Respondent's reprisal against Tompkins.During the week of hisreturn Tompkins objected to the schedule assigned him and requested a change.Hewas thereupon reassigned to the more favorable schedule of 9 a.m. to 6 p.m.Aspart of his duties Tompkins was required to wash down the checkout counters whenwork was slack,to sweep out the store,and to empty trash from the luncheonette.These,according to employee Grodsicki and Respondent'sofficial,Joseph Barker,both of whom I credit, were usual assignments for all of the boysTompkins, how-ever,considered them disagreeableIn addition to the foregoing assignments Tompkins was also assigned to theparcel pickup station.On cold days he would occasionally leave his station andcome inside where he would, on his own initiative,begin to bag groceries at thecheckout counter.On such occasions Respondent'sEarl Barker would reprimandhim for leaving his work, and on several occasions,for coming into the checkoutarea without removing his wet raincoat.Tompkins.in fact, considered Barker'streatment of him,particularly during the last month of his employment,to be harshThus Barker would"always yell and he was crabby,"he was sarcastic toward Tomp-kins and constantly reminded him, when on parcel pickup, "don't forget to say thankyou to the customers."A number of unpleasant incidents were interspersed through this period of generaldissatisfactionThus, according to Tompkins,when he was taking his break at thelunch counter the following incident occurred:Iwas sitting down having a cup of coffee, Earl came by and asked me whatI was looking at, I said,"nothing," I went upstairs and I went back out to workieAccording to employeeWhite a knowledge of pricing was unnecessary because mostof the goods to be placed on the shelves had usually been price-marked by someone in thestorage area. BARKER'S EAST MAIN CORP. & BARKER'S SUPERMARKET505and he called my name on the loudspeaker and had me come to the office. Hesaid, "Who do you think is paying you," I said, "You are," he told me he wantedme to wipe that grin off my face and if I couldn't wipe the grin off my face thenhe would have somebody wipe it off for me, and that I couldn't sit at the lunchcounter or have any more breaks.19Later on the same day, according to Tompkins, Barker told him to keep his handsout of his pockets and keep busy,20 and during the week prior to his resignation, hewas reprimanded by Barker for having failed to get permission before leaving hiswork for the restroom.Tompkins admitted, however, that Barker's frequent repri-mands did not includean occasionwhen Tompkins smashed a plate glass door. Onthis particular occasion, Barker was not "too disturbed."During thissameperiod, a longstanding (since September 1960, at least) atmos-phere of smoulderingantagonismbetween Tompkins and one Dominic D'Agostino,ignited.D'Agostino, a muscular fellow worker and the brother of the store man-ager, engagedin anargument over the loss of a glove.21The heated argument,brought on in great measure by Tompkins' goading of D'Agostino,22 was about todevelop into a combat situation when employee Judith Beebe intervened and coolerheads prevailed.Tompkins immediately complained of the altercation to StoreManager D'Agostino and employee Beebealsoreported it to Joseph Barker whothereupon reprimanded Dominic for his conduct.Tompkins testified that conditions generated by the foregoing incidents and atti-tudes became such as to make continued employment unbearable and accordingly,on December 28, he resigned, telling Joseph Barker that he had another lob,23 butmaking no reference to the conditions he was allegedly experiencing.Other circumstances in addition to those suggested by Tompkins' testimony appearto have materially influenced his decision to resign.Thus Tompkins concedes, andthe credited testimony of employee Ruth Kelly confirms, that he stated he wouldquit if the Union lost the Board election scheduled for December 23.24 The petitionwas withdrawn on December 21, and Tompkins worked only 3 days thereafter.Thus it appears as a conceded fact, and I so find, that Tompkins' resignation wasinspired,at least inpart, by his unwillingness to remain after the Union had failedto achieve success.Upon cross-examination, Tompkins also conceded the accuracy of the companytime records which attested to a chronic habit of tardiness (anywhere from three-quarters of an hour to 11/2 hours) and repeated absences without notifying theCompany-a failure that occurred "about four or five times."This situation, theseveral "incidents" noted above, and Tompkins' expressed attitude of annoyanceat correction clearly indicates to me a pattern of conduct on Tompkins' part thatwould be readily conducive to managerial irritation. I accordingly conclude andfind that the so-called "yelling," "badgering," and "crabby treatment" given Tomp-kins was actually induced by Tompkins himself.Under such circumstances, there-fore, and upon consideration of Tompkins' own admission that he publicly announcedhis intent to resign if the Union failed, I find that he had decided to quit independentof any mistreatment he thought he was receiving, that he admittedly had anotherjob, and that such mistreatment as he claimed to have been receiving, apart fromitsnot being a determinant of his resignation, was primarily the result of his ownpoor workmanship and unsatisfactory attitude.19On my observation of Tompkins as a witness I do no credit himBecause his personalcomplaints are the basis, in part, of the allegations herein, I must necessarily quote himand use hisstatements as descriptive of Respondent's alleged mistreatmentIn so doingI do not mean to suggest the validity of such complaints, in fact, but merely presentthem as the basis suggested above, and as evidence of what I find to be Tompkins'fanciedor contrived grievances against his superiors21Respondent'sJoseph Barker credibly testified that it was standard practice to permitparcel pickup boys to come in out of the cold to warm up occasionally and that Tompkinswas neverexcluded from this practice21There was a suggestion in the record that Dominic D'Agostino has some sort of super-visory authority by virtue of a statement of the store manager to Tompkins that in themanager's absence brother Dominic was Tompkins' bossI do not concede that thisestablishment of a "conduit of authority" for emergency situations would dignify a fightbetween two 17-year-old boys as an expression of management policy22The credited testimony of employee Judith Beebe23 This admissionis confirmed by Joseph Barker's credited testimonyTompkins testi-fied, however, that he told others in the office merely that he was looking for another job.24 Case No 1-RC-6252. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.Theresignation of George BartholomewGeorge Bartholomew resigned his job as checkout boy at the East Main Streetstore on December 29, 1960,the day following the resignation of Tompkins, andunder similar circumstances.Bartholomew was first hired as a part-time checkoutboy at the Colony Street store in November 1959, and was among those dischargedin September 1960 and returned to work thereafter,pursuant to settlement agree-ment on September 21. Bartholomew had previously been working interchangeablyas stockboy and checkout boy, full time.Upon his return he was assigned to thenewer East Main Street store, which he did not consider as good a storeto work atbecause it was busier.At this new assignment Bartholomew was put to work as acheckout boy, where he worked interchangeably as parcel pickup boy.Bartholomew'sassignment on September 21, and the manner in which he wasallegedly treated thereafter until his resignation on December 29, form the basis ofthe allegation that he, like Tompkins,was not reinstated to his former or substan-tially equivalent position and that his resignation on December 29 was also moti-vated by the treatment he had been receiving,and therefore,as in Tompkins' case,constituted a "constructive discharge"for discriminatory reasons.As in Tompkins'case, therefore,itbecomes necessary to evaluate Bartholomew's assignments and toconsider the alleged mistreatment claimed by him in the light of evidence presentedby credible witnesses.Withrespect to the assignment of Bartholomewto thepositionof checkout boyand the allegation of its inferiority,the previous analysis of the two jobs and thejob of parcel pickup is equally applicable to the claim that is being reiterated withrespect to Bartholomew's reinstatement.Upon this analysis,therefore,I concludeand find that, however different the jobs may be, they are substantially equivalent.The treatment Bartholomew claims he received following his return to work onSeptember 21 paralleled that claimed by Tompkins and discussed in detail above.Thus, according to Bartholomew,he was subjected to a constant barrage of scoldingand yelling by Earl Barker,who, it appears, was never too friendly disposed towardthe boy 25From the date of his return Bartholomew was particularly disturbed by the workschedule given him.Whereas he worked from 8 a m. to 5 p m., at the Colony Streetstore, 5 days a week with Saturdays off, prior to his discharge, on his return he wasassigned to a 9 a.m. to 7.30 p m schedule with a long lunch period.Unlike Tomp-kinswho asked for and received a more agreeable work schedule Bartholomewmade no such request nor did he ever ask that his job assignment be changed.26Despite Bartholomew's failure to object to the assignments given him he nonethelessconsidered certain aspects of his work distasteful and so stated at the bearing.27Among the allegedly disagreeable chores assigned Bartholomew were the removalof garbage and trash from the luncheonette two or three times a week,washingthe checkout counters and front walls of the store with other checkout boys,sweep-ing the floors alone on Monday nights and with other employees on other nights.28Sometime between,the beginningof Octoberand mid-November Bartholomew hadtwo encounters with Earl Barker that added to his alleged dissatisfaction with his25While of necessity I must set forth in some detail Bartholomew's numerous complaintsand I must recount the several incidents and alleged threats to which he claims exposure,Ido not credit his testimony except where it is corroborated by credible witnesses oramounts to admissionscontrary to his interestI observed Bartholomew throughout his attendance at the hearing and as a witnessbeforemeHis manner and appearance were not such as +o inspire confidence in histestimony and suggests the probability that much of the scolding directed to him hadwarrantIn his testimony I find him to be evasive and contradictory in many mattersThus, for example,he was asked if he had a conversation with an employee,Lesiak, towhich he replied, "I think so, yes," and then proceeded to elaborate on the conversationin answer to subsequent questionsSimilarly, when asked if upon his resignation lie toldmanagement he had another job, he stated, "I think I did,"and thereafter described thisas the reason he gaveContradictions are illustrated by such items as his complaint thathe was required to sweep the floor alone on Monday and Tuesday nights, only to admitthereafter on cross-examination that Tuesday was his day off21The credited testimony of Joseph Barker"In thus presenting Bartholomew's complaints with his working conditions I do notsuggest their validity but merely as the bases for the mistreatment alleged and as evidenceof what I find to he Bartholomew's fancied or contrived grievances against his employer=8Bartholomew conceded that as Monday was the slowest day at the market the floorswere not so dirty as to require group sweeping, as occurred on other evenings BARKER'S EAST 1\ZAIN CORP. & BARKER'S SUPERMARKET507work and indicated to him Barker's animosity towards him.On the first occasion,at some undetermined date after his return in September 1960, someone wrote onthe men's room wall and Earl Barker blamed Bartholomew for it.When Bartholo-mew protested that he was not responsible Barker told him to clean it up anyway.Sometime later it was discovered that someone had sprayed shaving cream aboutthe men's room and Barker told Bartholomew on this occasion that "he thought"he did it.Bartholomew protested his innocence of this but, as in the case of thewall writing, he was nevertheless instructed to clean it up.Although cleanup workis among duties of both stockboys and checkout boys 29 Bartholomew, at the hearing,considered the two foregoing cleaning assignments distasteful and a mistreatment ofhim.Bartholomew also cited as an incident of mistreatment Store Manager D'Agostino'sreluctance, on November 15, to permit him to leave work for reasons of illness, sug-gesting that he did not look sick; whereupon an argument ensued and D'Agostino'sdisplay of temper nearly resulted in a fight before Bartholomew actually left thepremises.In this respect it would appear there was justification for D'Agostino'sirritation and I so find, inasmuch as Bartholomew's attendance was irregular, hebeing frequently late and admitting to absences on many occasions, stating, "I didn'tcall Barker's quite a few times when I stayed out," estimating the number of such in-stances as 8 or 10.On December 21, a week prior to his resignation, Bartholomew was told by CraigOlsen, an employee previously found to be a strawboss, that under Earl Barker'sorders Bartholomew, for reasons not disclosed by Bartholomew in his testimony,was not to be permitted work breaks in the future. Bartholomew's reaction to theserelayed instructions was a statement to Olsen ",to have Earl come and tell mehimself." 30He saw Barker and thereafter, under Barker's orders,because of theestablished frequency at which he took breaks,Bartholomew was required to punchout and take them on his own time.Finally, on December 29, the day following Tompkins' resignation, Bartholomewappeared in the luncheonette of the market prior to punching in and was approachedby Dominic D'Agostino who threatened him bodily harm for having reportedD'Agostino to management. It appears from the record that Dominic D'Agostinowas, as previously described, a typical bully who performed at his best whenengaged with boys smaller and less strong than himself, Bartholomew, as didTompkins, appears to have been sufficiently undersized to accommodate Dominic'slimitations and as a result was constantly being "picked on" by himBartholomewreported Dominic's actions and threats to Joseph Barker who promised him action.That Barker followed through in this respect is evident from Dominic's actions atthe luncheonette when he again threatened Bartholomew, on the morning of Decem-ber 29 in question, this time for having caused him trouble with the management. Itwas at this ,time and for this reason, as well as for the foregoing recounted instancesof alleged disagreeable work assignments and mistreatment, that Bartholomewreported to the office and resigned his job.He concedes, however, that when heresigned he told both Earl and Joseph Barker, in the presence of a number of em-ployees, that he had a job at the 1-2-3 Car Wash, a fact confirmed by the owner ofthat establishment who testified that Bartholomew began work with him on January3, 1961.The circumstances suggested by Barthlomew's testimony as the basis for his de-cision to resign do not, I find, comport with other aspects of his testimony nor withthe testimony of other credited witnesses.Thus, the cleaning jobs assigned him werestandard for all personnel, as was the interchange of duties as parcel pickup boywhich on one occasion he refused to accept.Furthermore, with respect to the alleged angry attitude displayed toward him bymanagement officials, it should be noted that even by his own admission Bartholomewwas frequently absent without notice and tardy, as well. Such work habits as Bar-tholomew,thus appears to have developed are certainly not the type that would earnhim merit awards, and understandably are conducive to ill-will toward him on thepart of his superiors.Accordingly, I conclude and find .that the so-called mistreatment Bartholomew wasreceiving during the last months of his employment and .the restrictions placed uponhim were actually induced by his own attitudes and work habits.Under such cir-"eThe credited testimony of Joseph Barker, employees Dennis, Gagne, White, andGrodsickiso The reaction of Bartholomew conforms with his admitted refusal, 2 weeks earlier, toobey Store Manager D'Agostino's order that he work at the parcel pickup station 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDcumstances, therefore, I find that Bartholomew had decided to quit independentlyof any mistreatment he thought he was receiving, that he admittedly had anotherjob, and that such mistreatment as he claims to have been receiving, apart from itsnot being a determinant of his resignation, was primarily the result of his own un-satisfactory attitude and poor work habits.7.The discharge of Ronald BridgettRonald Bridgett, first hired in 1955 at the age of 17, was among those rehiredpursuant to an agreement on November 2, 1960, following a discharge for reasonspleased and stipulated to be his union and concerted activities. It is alleged thathis reinstatement was not to his former or substantially equivalent position and thatthe treatment thereafter afforded him constituted further discrimination against himas did his ultimate discharge.When first discharged Bridgett had been working at the Colony Street marketas a part-time stockboy with duties including the marking of goods in the storagearea of the market and the replenishing of shelves.Upon his return he continuedas a part-time employee at Colony Street, and was assigned to the checkout counterfor ,the first day.On the following day, however, and for 2 weeks thereafter,Bridgett, upon orders of Assistant Manager Campbell, spent most of his time keepingan outside storage shed in order, including the sorting and packing of soft drinkbottles and picking up of cardboard.31 Following a complaint to Union Representa-tive Ryan with respect to this assignment, and presumably after consultation betweenRyan and Respondent, Bridgett was reassigned to his previous job of grocery boy.Bridgett was initially one of the Union's prime movers. Prior to his first dischargehe had been suggested by Union Representative Ryan as union shop steward for theColony Street store and this information was given by Bridgett to Assistant ManagerCampbell.Although he testified at length concerning Bridgett's work shortcomings,Campbell failed to deny this knowledge attributed to him.He likewise failed to denyanother statement made in August 1960 when the organizing efforts were gettingunderway, a statement which I consider determinative of Respondent's motivationat the time and of Campbell's interpretation of it respecting Bridgett.Thus, whenBridgett told Campbell he was to be selected as shop steward Campbell replied thathe should be careful what he said as Respondent "didn't want a Union."As previously noted, it was store policy that groceries, excepting bagged items,frozen foods, and dairy products, not be price marked in the aislesBridgett con-cedes that he had been specifically told not to mark goods in the aisles, and it is onthis policy and its alleged effects that Bridgett's fortunes hang.On the evening of January 20, 1961, Assistant Manager Campbell had occasionto observe employee Bridgett as he was performing his stock clerk duties.Campbellthus described the incident:Approximately 7:00 o'clock I walked down the dairy aisle and I saw a truckwith frozen foods on it, also I noted a set of stamps on the truck and RonaldBridgett was loading the frozen foods, I looked down and saw three cases wereopened, I asked him if he was marking goods in the aisle, I saw a stamp layingon top of the frozen foods, I asked him again, he didn't say anything, I toldhim to take the truck out back and I told him that he had been warned pre-viously on this certain matter and he was dismissed; he said to me, "Does thatmean I am fired," and I said "yes," he punched out and went home.Ronald Bridgett corrobroated Campbell's testimony in this particular with one ex-ception, namely, that at the time this incident occurred he twice denied to Camp-bell that he was pricing goods (i.e. canned goods) in the aisle; a denial which herepeated at the hearing and which statement I credit.32Ronald Bridgett, as di-rected by Campbell, punched out, and although never given a discharge slip, hispersonnel records reflect his discharge as of that date.a The credited testimony of Ronald BridgettIdo not credit Campbell in this orother matters except as his testimony is corroborated by the testimony of credible wit-nessesor constitutesadmissionscontrary to Respondent's InterestsSee, for example,footnote35, infra.I likewise credit Raoul and Dennis Gagne who testified that this type of work is per-formed generally by all the boys"To the extent that Campbell's account of this incident varies from Bridgett's I creditBridgettand do notaccept Campbell's statement that Bridgett had failed to deny theaccusation at the time. BARKER'S EAST MAIN CORP. & BARKER'S SUPERMARKET509The record is replete with testimony dealing with store policy and practice con-cerning the pricing of groceries in the aisle, and with Ronald Bridgett's short-comings in that and other respects, including a number of warnings given him forviolation of the rule in the past.Particularly in view of the general knowledge ofthe marking policy,33 regardless of whether or not notices were posted concerningit, it cannot be said that Bridgett was singled out for the enforcement of this rule.Such warnings, therefore, as he may have received cannot be viewed as evidence ofmistreatment but simply as enforcement of an existing rule known to everyone inthe store.Nor has it been established, on the other hand, that this was the reason forRonald Bridgett's discharge.Thus it will be noted that in his description of theincident,Campbell, who took full responsibility for the discharge,34 testified onlythat he saw a set of stamps, three open cases of unmarked canned goods, and astamp lying on top of the frozen foods. In fact Campbell conceded upon cross-examination thathe did not see Bridgett marking prices in the aisle,and that it waspossible that the stamping equipment on Bridgett's cart was there for the purpose ofprice-marking eggs, a permissive operation which Bridgett credibly testified he waspreparing to perform. It is clear, therefore, from both the credited testimony ofBridgett and the admissions of Assistant Manager Campbell, that Bridgett was notpricing goods in violation of the store rule when Campbell discharged him allegedlyfor that reason on January 20.35C. Analysis and conclusionsThe substance of the findings I have made herein present for consideration, gen-erally, the experiences of a number of juveniles in their first encounter with theobligations and realities of the grown-up world, viewedagainsta backdrop of whatisclaimed in their behalf to be their rights of self-organization.The record is re-plete, for example, with testimony of employees seeking to explain how they weretreated poorly and imposed upon.Much of the complaint of overwork and rigidsupervision, as gleaned from the testimony and after observing these employees at thehearing, impresses me that they have a most peculiar understanding of their workingresponsibilities that can only be corrected by more work.Counsel for the GeneralCounsel, however, suggests to me a more relaxed approach.Thus in his brief hestates:Itmust be remembered we are dealing with youths and not adults.One mustview and judge the case from the vantage point of a youth.Common sensedictates that an adult-with the attendant responsibilities-will be less sus-ceptible to pressure.Can it be said that Respondents were not aware of this?It is common knowledge that the youth of today will view with more alarmany invasion of their position-the right to be a youth.In assessing Respondent's actions, however, and fairly evaluating the charges leveledagainst it I am cognizant of the fact that a considerable expenditure of public timeand money has gone into the trial and resolution of this case. I have no intention,therefore,of dignifying the antics and disrespectful attitudes of irresponsibleadolescentsmore than is necessary to reach what I deem to be sound legal con-clusions.In this respect I can only be guided by the established rules of law thatrequire proof that actual and not fancied discrimination has been visited upon thecomplainant, be he adult or child.1.John DubbJohn Dubb's alleged discriminatory discharge and Supervisor Michalik's allegedstatement to him that he would have been receiving more money had he not supported"The credited testimony of Raoul and Dennis Gagne.s* In view of Campbell's conceded supervisory status and his admission that he tookfull responsibility for discharging Ronald Bridgett for the reason stated, I find it un-necessary to resolve conflicting testimony as to whether the discharge occurred in thepresence of either Joseph or Earl Barker, or any other supervisor.35As it appears from such admission and credited testimony, therefore, that the rulewith respect to pricing, the existence of posted notices setting forth this rule, andBridgett's alleged shortcoming with respect to the observance of the rule are not relatedto Bridgett's discharge, particularly as Campbell admits he saw no violation of the rule,I find it unnecessary to consider further any testimony with respect to Bridgett's trans-gressions of rules respecting the pricing of groceries in the aisles during store time 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union were, by his own admission,first brought to the attention of the ChargingParty within a week after it occurred.Thus Dubb testified that:[Union Organizer Ryan] got in touch with me and asked me if I wanted to signan affidavit,I believe it was, so I could be reinstated to my job, and he said thathe might be able to get back my job if I was willing to put in this complaint andI said that I didn',twant to, I was afraid of trouble,my parents didn't wantme to have anything to do with it, so I just let it go at that.It appears,therefore,that information respecting incidents alleged to have occurredon September 6, which could well have been included in charges filed with the Boardon September 7 or thereafter on October 12, 1960,was withheld until it became thesubject matter of a further amended charge filed on March 15, 1961,more than 6months after either the alleged incidents or the filing of the original charge and itsfirst amendment.Because the filing of this charge was thus delayed beyond the6-month permissive filing period,the provisions of Section 10(b) of the Act 36are controlling and the holding of the Supreme Court in theBryan Manufacturingcase applies. 37It is suggested in support of an exception to the rule in theBryancase that becausecertain conduct alleged herein would, if proven, justify the setting aside of a pre-viously executed settlement agreement,any charge of further violations would therebybe permitted.Courier Post Publishing Company d/b/a Radio Station KHMO,102NLRB 26, cited as authority for this proposition,does not sanction such a "buckshot"approach.First, it must be noted that the facts surrounding Dubb's alleged dischargedo not constitute newly found evidence,but were known to the Charging Party onthe day after Dubb's resignation.Nor is the incident in .the category of events whichgrew out of the subject matter of the settlement agreement although occurring afterits execution.Indeed, Dubb's alleged discrimination occurred,and was known by theCharging Party to have occurred,even before the filing of the original chargewhich gave rise to the settlement agreement.Relating these circumstances to theCourier Postcase the following language of the Board is significant(102 NLRBat 28):It is well established that where,after the execution of a settlement agreement,unfair labor practices occur which violate that agreement,the Board will gobehind the agreement and litigate the presettlement as well as the postsettlementviolations,for the reason that it is a "salutary policy to protect parties to asettlement agreement against violations of the agreement." [Footnote omitted.]Where allegedPostsettlement violationsare brought to its attention,the Boardis not precluded by Section 10(b) of the Act from processing the unfair laborpractices alleged in the presettlement charge, notwithstanding such violationsoccurred more than 6 months before the filing of the postsettlement charge.[Emphasis supplied.]From the foregoing one thing is clear and it is that to be excepted from Section 10(b)applications,the incidents must have occurredafterthe filing of the original charge.As Dubb's termination and all the circumstances surrounding it were known to theCharging Party almost immediately thereafter,and thus wellbeforethe filing of theoriginal charge, the holding of theCourier Postcase, applying as it does to subse-quently committed acts, has no applicability here.Nor is the delayed filing of the charge here excused simply because Dubb's parentswould object.N.L.R.B.v. Indian & Michigan Electric Company,318 U S 9, 17-18,permits anyone to file a charge regardless of status as labor organization or em-ployee.But nothing contained in that case or in those relying upon it 38 would limitthe filing of charges to those instances where prior authority,or as here, parentalpermission,had first been obtained.Accordingly,I would recommend that the com-plaint herein be dismissed as to Dubb for lack of an operative charge filed within theperiod permitted by Section 10(b) of the Act.Upon consideration of Dubb's alleged discrimination on its merits I have foundupon the credible evidence before me that he resigned his job for the stated reason38The pertinent language of Section 10(b) reads as followsProvided,That no complaint shall issue based upon any unfair labor practice occur-ring more than six months prior to the filing of the charge with the Board and theservice of a copy thereof upon the poison against whom such charge is made .37Local Lodge No 1424y, International Association of Machinists,AFL-CIO, et at(Bryan Manufacturing Co ) v N L.R.B ,362 U S 411 Cf :Peyton Packing Co , Inc,129 NLRB 135838 See,for example,Duro Test Corporation,81 NLRB 976,977, footnote 5. BARKER'S EAST MAIN CORP. & BARKER'S SUPERMARKET511that he was returning to school, a fact which he accomplished.As there is, there-fore, no evidence of a discharge,discriminatory or otherwise,I recommend that somuch of the complaint as alleges Dubb's discharge be dismissed in the event myprevious recommendation has not been acted upon. Likewise, as there is no credibleevidence that Supervisor Michalik told Dubb he would have been earning moremoney had he not supported the Union I shall recommend that so much of the com-plaint(paragraph 13(l)) as alleges a violation of Section 8 (a)'(1) in that respectbe dismissed.2.The reinstatement and the resignation of Tompkins and Bartholomewa.The substantial equivalence of the jobsIt is claimed by General Counsel that both Richard Tompkins and George Bar-tholomew were reinstated to something less than their previous jobs when each wasassigned to the checkout counter and parcel pickup rather than to their previousassignment of grocery or stock boy.As previously consideredin some detail,all three jobs are comparable, carry thesame rate of pay, require no previous experience,and are considered interchange-able.39As do most unskilled jobs, they have their distasteful aspects; thus the stock-boy lifts heavy cases of food, unloads trucks (out of doors, presumably), and sweepsfloors; the checkout boy must keep his area clean and remove trash when required;while the parcel pickup boy faces the rigors of working out of doors.A review ofthe requirements of these jobs, my observation of them as a frequent habitue of anaverage supermarket,40 and a review of the credible evidence set forth above, respect-ing Tompkins'and Bartholomew's assignments to these jobs,buttressed by a failureof proof that these two quit because they were assigned these jobs, persuades me, andI so conclude, that the jobs of checkout boy and parcel pickup boy are the substantialequivalent of grocery or stock boy so as to constitute in the cases at hand equivalentreinstatement.41b.The allegedmistreatment and resignationsWith respect to the further allegations that these two individuals and each of themsuffered such mistreatment and worked under such conditions as to make continuedemployment unbearable, I have already detailed the facts as I found them upon thetestimony of credited witnesses.Because General Counsel sets much store on theseincidents,a review of them is essential.(1)Richard TompkinsTompkins was supposedly given an unsatisfactory schedule upon his return to work.It is to be noted, however, that when he objected he was given a schedule of his choos-ing.The vice in such a situation would be to impose upon him a schedule at whichhe could notwork.But that is not this case.For unless it can be argued that oneschedule isper sebetter (or worse) than another, Tompkins got precisely the assign-ment he requested. Similarly, he objects that he was required to work out of doorsin the cold (a job he shared with other noncomplaining parcel pickup boys),that hewas reprimanded for coming inside wearing a dripping raincoat,that he was con-stantly reminded to say "thank you" to customers,that Earl Barker"yelled" at himconstantly, and objected to his"looking at" him and grinning at him.I do not believethat I do Tompkins an injustice by suggesting that upon my observation of him at thehearing, the reprimands directed to him were not misplaced.The foregoing isparticularly so upon consideration of Tompkins' record of tardiness and unreportedabsence from work and his conceded absence from his work station without permis-sion.And as a final element of mistreatment it is to be noted that the bullying tac-tics of Dominic D'Agostino is offered as a further incident of Respondent'smistreat-ment despite Tompkins' own admission that when he reported the incident to manage-ment, D'Agostino was promptly reprimanded.What this whole incident amountsto, as I view the credible evidence,is a running fight between two adolescents, cul-minating in a full-dress encounter as a result of Tompkins'goading of his moremuscular opponent.I am not disposed to dignify such an occurrence as an elementof management policy any more than I am disposed to view an enforcement ofnormal order and discipline as mistreatment.On the contrary I conclude and find39The credited testimony of Joseph Barker.40EmployeeJoan Wallercredibly testified that the markets involved herein are of theusual variety in operation throughout the country.41Mayrata Company,132 NLRB 1628 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat these and such other cited actions as were taken with respect to Tompkins byRespondent's supervisors during the period in question was not mistreatment butwas warranted enforcement of routine order and discipline.2.George BartholomewBartholomew's situation presents little that has not already been considered as toTompkins.Thus Bartholomew was assigned a schedule not to his liking but, unlikeTompkins, did not requesta reassignmentand therefore receivednone.Like Tomp-kins, Bartholomew was constantly scolded by Earl Barker whom he considered un-friendly to him.And like Tompkins, Bartholomew appears to have merited thereprimands directed to him.Thus Bartholomew was frequently late, absent withoutnotice 8 or 10 times, took excessive work breaks, refusedon oneoccasion to accepta work assignment, and insisted on another occasion that a reprimand relayed tohim by a fellow employee be given to him directly.Bartholomew's aversion to work likewise parallels Tompkins'.Thus he claimedmistreatment in being required to do cleanup and trash disposal work and objectedon two occasions to removing the effects of vandalism in the men's room. Inthis respect, while I am in complete sympathy with his feelings upon being unjustlyaccused of the deeds, it is to be noted that he protested his innocenceand his prot-estations appear to have been accepted. I fail to see what claim he would have,however, to thereafter refusing to perform the cleanup work requested of him.Cer-tainly a cleaning job wasto be done-cleaning was among Bartholomew's generalassignments-and Bartholomew was there on the scene.Itwould be ridiculous toexpect Earl Barker to search elsewhere for an employee more willing to performwork for which Bartholomew was being paid and was capable of doing.Andfinally, as in the case of Tompkins,I am not disposed to accept Dominic D'Agostino'sbullying tactics as a representation of management policy, particularly in the faceof management's disavowal and attempted correction of it.In sum,therefore,I conclude and find that such action as was taken against Bar-tholomew by Respondent's supervisors during the period in question was not mis-treatment but, as in the case of Tompkins, the warranted enforcement of routineorder and discipline.c.The alleged motive of reprisalIt is General Counsel's contention not only that the assignments of Tompkins andBartholomew were not the substantial equivalent of their former positions and thatthe Respondent's relations with them constituted mistreatment,but thatRespondent'sactions in these respects stemmed from its antiunion conduct previously disposed ofby settlementagreementinCase No. 1-CA-3284, and from statements made byRespondent and its supervisors during the period following the execution of thatagreement.Specifically,General Counsel relies upon testimony of employee RussellBridgett and statements of employee Craig Olsen.42Russell Bridgett testified to a conversation with employee Olsen in January 1961,inwhich he represented Olsen as stating that "we finally got them(Tompkins andBartholomew)to quit," "we gave them all the rotten jobs and they quit," "that'swhat you get for joining the Union."Olsen,although called as a witness by GeneralCounsel immediately thereafter,was given no opportunity to affirm this conversa-tion.But in any event, based upon my observation of him as a witness,I do notcredit Russell Bridgett's testimony,and reject it as evidence of Respondent'smotiveswith respect to Tompkins and Bridgett.When Craig Olsen was called as a witness by General Counsel it was not for thepurpose of testifying concerning conversations or conduct attributed to him, butforthe sole purposeof identifying and acknowledging a number of sworn state-ments previously given to representatives of the General Counsel during the courseof their investigation of this case. In answer to questions put to him by counsel,Olsen acknowledged his signature on four pretrial statements given between Octo-ber 6, 1960,and February 15, 1961,and testified that he swore to these statementswhen he gave them. I do not credit his answer 43 For the reason that it had not*a In addition to these two Henry Gagne testified in answer to a leading question, andagain after reading a pretrial statement given by him, that Earl Barker told him not totalk to union people, including Tompkins and Bartholomew. Because of the strained andhalting character of his testimony and upon my observation of his demeanor as he testified,I do not credit Gagne and reject his testimony as evidence of Respondent's antiunionmotivation with respect to Tompkins and Bartholomew during the period in question.431 interpret Olsen's answerto the effect that he "swore to these statements when [he]gave them," to be tantamount to his avowal of their truth. Although, for reasons to be BARKER'S EAST MAIN CORP. & BARKER'S SUPERMARKET513been established that Olsen was a supervisor I rejected these documents as evidenceof Respondent's admissions, if such they could be construed. Indeed from thestandpoint of weight of evidence, and prescinding from any valid objection basedupon inadmissibility of evidence, I have inspected these rejected documents andwould note, without intending in any way to rely upon them, that all that Olsenstated with respect to the mistreatment of Tompkins and Bartholomew and withrespect to his alleged statement to Russell Bridgett, which I did not credit, was, "Imayhave told Russell Bridgett shortly after Tompkins and Bartholomew quit that`we finally got them to quit by giving them dirty jobs.' Those fellows quit a fewdays before I started at Colony Street store.It's quite possibleImade such a state-ment to Russell althoughI'm certain that I did not mention that the dirty jobs hadanything to do with their belonging to the Union."[Emphasis added.]Apart fromall considerations of admissibility of such a document on any ground, therefore, thisis indeed a far cry from evidence of the incidents themselves, little less of dis-crimination for "belonging to the Union."Upon review of the record and upon full consideration of the admissibility issue,I conclude that the documents in question were inadmissible not only (1) becausethey do not constitute the sort of admission properly acceptable, but (2) becausethe manner in which their admission was sought violates .the basic right of Respond-ent to defend itself.It is the General Counsel's position that Craig Olsen, an alleged representative ofmanagement, had made certain statements prior to the hearing contrary to Respond-ent's interest that would properly be admissible as an admission.Apart from myinformal view of the documents that would suggest they admit nothing, it must benoted that I have already found that Olsen is neither a supervisor nor a representa-tive of Respondent and therefore General Counsel's major premise fails.That is tosay,Olsen has not been proven to haveanysupervisory or representative statushigher than a "strawboss."Assuming for purposes of decision, however, that Olsen was a supervisor or agent,as claimed by General Counsel, the question remains whether this be the legalvariety of admission that may be thus inserted into the record.The rule on thissubject is clearly set forth by Judge Wyzanski inU.S. v. United Shoe MachineryCorp.,89 F. Supp. 349, at 381, thus:Ithas sometimes erroneously been said that extrajudicial admissions are re-ceivable against a party as an exception to the hearsay rule and that the reasonfor the exception is either because in that party's eyes the statement must atone time have seemed trustworthy or because it is only fair to put upon thatparty the burden of explaining his own declaration. But the masters of the lawof evidence now agree that this is not the correct rationale (citing Wigmore,Evidence,3ded. § 1048).Where the natural person has an agent who makes a statementto a thirdperson,the statement is the principal's if the agent was authorized to make thestatement or was authorized to make on the principal's behalf true statementsconcerning the subject matter.Restatement, Agency§ 286.As there is nothing in the record to suggest that Respondent ever authorized Olsen,whether he be deemed supervisory, agent, or neither, to make any statement inRespondent's behalf, I accordingly reject Olsen's statements for this further reason 44described hereafter, these statements arenotin evidence, I have inspected them andfound that they contradict each other in certain respects, contradict certain admissionsof Tompkins and Bartholomew which I have accepted, and contradict the testimony ofcredited witnesses.I accordingly reject Olsen's testimonial affirmation that his earlierstatements were true1A See also:N.L.R B v. Quest-Shon Mark Brassiere Co., Inc,185 F. 2d 285, 289(CA.2) ; Page Boy Company, Inc,107 NLRB 126;Cabinets, Inc, Subsidiary of AirControl Products, Inc.,130 NLRB 1378;Sealtest Southern Dairies Division, NationalDairy Products Corporation,126 NLRB 1223, 1225.General Counsel relies upon the following cases in support of the proposition that abare pretrial statement is admissible as an admission against a party's interest:Founda-tion Company,120 NLRB 1453;County Electric Co., Inc, et at.,116 NLRB 1080, 1082;Grove Shepherd Wilson i Kruge, Inc, et al.,109 NLRB 209, 212;Ebasco Services incor-porated,107 NLRB 617, 619, 635. In each of these cases the pretrial statements werenot sought to be placed in evidence without reference to any testimony of the affiant, aswas sought with Olsen's statements herein, but in rebuttal totestimony already given bythe respective affiantsThe holding of the cases comports, therefore, with Wigmore, 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDPractical and equitable considerations provide further basis for my refusal toaccept Olsen's statements.Numerous acts and statements were attributed to Olsenby other General Counsel witnesses.Olsen was available to testify, to affirm, todeny, or to explain. Instead, his direct testimony was limited to avowing his pretrialstatement and Respondent was powerless to cross-examine him on anything exceptthemechanics by which the statements were procured.This, I believe, deprivesRespondent of the valuable right to adequately confront and cross-examine witnessesappearing against it.And indeed if permitted to become standard practice wouldreduce the hearing of cases to a submission of files and pretrial statements.As Iam aware of nothing in the law of evidence that would permit curtailment of basicrights in this fashion I reject Olsen's statements for this further reason.In the absence, therefore, of credible evidence to support the allegation, I findthat neither Tompkins' nor Bartholomew's resignations were connected in any waywith their union or concerted activity.d.SummaryUpon the foregoing considerations based upon the credited evidence before me Iconclude and find that neither Richard Tompkins nor George Bartholomew wasreinstated to a job substantially inferior to the one either had previously occupied;that neither of them was deliberately mistreated by representatives of managementbut that such reprimands and assignments as were given them constituted routineoperations of the business equitably distributed among the employees and promul-gated in the interest of normal order and discipline; that Tompkins did not resignbecause of any of the foregoing but upon his own admitted prearrangement, becausethe organization of the employees did not succeed; that Bartholomew did not resignbecause of any of the foregoing but because he had obtained other employment; andfinally, assuming the reasons suggested by General Counsel for the resignations ofthese two individuals to be true, there is no credible evidence to support a findingthat such action, if taken, was motivated by a desire on Respondent's part to visitreprisal upon them for their union or concerted activity.Accordingly, I recommendthat so much of the complaint as alleges a discrimination against either RichardTompkins or George Bartholomew be dismissed.3.The adequacy of the reinstatement of Charpentier, Russell Bridgett, and WhiteAs previously noted, there is no evidence whatever that either Charpentier orRussell Bridgett was reinstated to anything other than the job from which he wasoriginally discharged.Charpentier was not called to testify and Bridgett was ques-tioned only in passing about his assignment 45Accordingly, unless I am to concludethat any assignment of a stockboy to checkout or parcel pickup is demeaning, Imust necessarily recommend the dismissal of the complaint as to these two.Havingconcluded that there is no critical distinction among these jobs, I therefore recom-mend dismissal as to Charpentier and Russell Bridgett.46With respect to White's reinstatement, having already concluded that there is nocritical distinction among the jobs in question, and having found that White ad-mittedly had no preference for one job over either of the others, I recommend thatthe complaint be dismissed as to him.4.The discrimination against Ronald BridgettThe salient fact in Ronald Bridgett's discharge is that although he was, accordingto Respondent, discharged for disobeying the store rule which prohibited pricing offood products in the storeaisle,the responsible supervisor who discharged himconceded that he did not know for certain that Bridgett had actually been guilty ofthis offense at that time.The transparency of this action is evident. I have noEvidence,section 1018, to the effect that prior statements of a witness are admissible tocontradict histestimony.In view of this critical distinction General Counsel's relianceupon these cases Is misplaced.Bridgett did testify he "worked mostly on checkouts, once in a while on the stock"46 I do not deem the absence of reference to either Charpentler or Russell Bridgett In aformal charge In these proceedings to be Independent grounds for dismissal of the com-plaint with respect to themThe Instant charges are, In my judgment, broad enough toencompass the allegations in the complaint.Mrs. Owen E.Brennan, Sr., et al d/b/aBrennan'sFrench Restaurant,129 NLRB 52;Hudson Pulp & Paper Corporation,121NLRB 1446, footnote 1. BARKER'S EASTMAIN CORP. & BARKER'S SUPERMARKET515hesitancy, therefore, in concluding as I do that Bridgett was not discharged, asclaimed,for pricing groceries in the aisle.It remains to be determined, then, why Bridgett was summarily fired. Bridgettwas one of the Union's prime movers, a fact known to Assistant Store ManagerCampbell, who was also aware that Bridgett was to be selected as union stewardand warned him against it, stating that Respondent did not want a union.Undersuch circumstances it is reasonable to infer that Campbell,whose job included en-forcing the rule against pricing in the aisle, used the contrived circumstances ofapparentpricing by Bridgett to discharge him for his strong union connections.This,coupled with the credited testimony of Respondent's own witness, employee DorothyWinkle, that no one had ever previously been discharged or even warned for pricingfood products in the aisle, persuades me that the reason used by Assistant ManagerCampbell and thereafter adopted by Respondent was but a pretext for the true reason,namely, Ronald Bridgett's union and concerted activities 47As a discharge in such context constitutes discrimination for reasons of unionmembership and activities and also constitutes interference,restraint,and coercionagainst Respondent's employees, I conclude and find that Respondent has therebyviolated Section8(a)(3) and(1), respectively, of the Act.5.The status of the settlement agreementIt has previously been found that Case No. 1-CA-3284 was settled by agreementbetween General Counsel and Respondent dated October 31, 1960.This disposedof all allegations in that case excepting only those involving John Dubb(supra,footnote 8).Respondent,pursuant to the agreement,posted appropriate noticesrespecting the alleged acts of interference,restraint,and coercion admitted herein,and effected reinstatements of employees as previously considered.Having found as I have that Respondent has discriminated against Ronald Bridgettwhose rights of employment had been previously established by the terms of thisagreement,it is now incumbent upon me to assess the status of that agreement, andthe letter of the Regional Director stating that the case was closed "so long as thepresent status of compliance continues.""It is well established that where, after the execution of a settlement agreement,unfair labor practices occur which violate that agreement,the Board will go behindthe agreement and litigate the presettlement as well as the postsettlement viola-tions." 48Indeed, the very language of the agreement itself provides that "contingentupon the compliance with the terms and provisions hereof, no further action shallbe taken in the above case."Having concluded that Respondent has violated theagreement by the postagreement discrimination against Ronald Bridgett,it followsthat under its own terms the agreement had been abrogated insofar as it applies toRonald Bridgett,and I so find.49Furthermore,because it is so well established thata violation of Section 8(a) (3) goes to the very heart of the Act and in itself con-stitutes an aggravated form of interference, restraint,and coercion,and becausedanger of such violations in the future is to be anticipated from the course of Re-spondent's conduct in the past,50 I find that the settlement agreement has also beenviolated with respect to the violations of Section 8(a)(1) set forth in detail earlierin this report, regardless of the fact that remedy had been presumably achieved bythe posting of notices.V.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activitiesof the Respondentset forthin sectionIV, above,occurring in con-nection with the operationof Respondentdescribed in section I above, have a close,intimate,and substantial relation to trade, traffic, and commerce amongthe severalStatesand tend to leadto labor disputesburdening and obstructing commerce andthe freeflow of commerce.VI.THE REMEDYI havefound thatRespondent,by its discharge of Ronald Bridgett, discriminatedagainst him in violation of Section 8(a),(3) of theAct and thereby interfered with,restrained,and coerced him and Respondent's other employees in violation of Sec-tion 8(a)(1) of the Act.I shall therefore recommendthatRespondent offer to47JimmieGreen Chevrolet,133 NLRB 444sCourier Post Publishing Company, d/b/a Radio Station KHMO,102 NLRB 26, 28.49Jackson Manufacturing Co,129 NLRB 460, wherein it was established that no post-settlement violations had occurred, has no application to the facts of this case60N.L R.B. v. Express Publishing Company,312 U S 426, 436.641795-63-vol. 136-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDRonald Bridgettimmediate and full reinstatementto his former or substantiallyequivalent position 51 without prejudice to his seniority or other rights and privileges.I shallalso recommendthat Respondent make whole Ronald Bridgett for any loss ofearnings that he mayhave sufferedbecause of the discrimination against him, withbackpay computed in the customarymanner.52I shall further recommend that theBoard order Respondent to preserve and make available to the Board upon requestpayroll and other records to facilitate the checking of the amount of backpay dueand the rights of employment. In this respect I would note that I make no findingwith respect to evidence proffered by Respondent that Bridgett was offered reinstate-ment subsequent to his discharge and that he refusedsame.Such matters are moreproperly addressed to the compliance stage of this proceeding.Since it has been found that Respondent's unlawful conduct also constituted aviolation of a previously executed settlement agreement it will be recommended thatso much of the agreementas hasnot been effectively complied with be remediedherein.Thus, although the incident enumerated herein as constituting interference,restraint, and coercion have already been the subject of an effective posting, I shall,nevertheless, recommend that Respondent be required to cease and desist from suchconduct and to again post appropriate notices pertaining thereto.This I deem essen-tial because conduct herein, namely Ronald Bridgett's discharge, is itself a violationof Section 8 (a)( 1 ) and is of such gravity as to suggest a danger of repetition of thevariety of interference, restraint, and coercion previously indulged in.53Because,however, I have specifically found upon credible evidence that certain acts allegedin the complaint did not occur and that the settlementagreementhad not in suchrespects been violated, because the settlement agreement has in certain monetaryrespects been complied with, and because I have found that with respect to employeesWhite, Charpentier, Tompkins, Bartholomew, and Russell Bridgett adequate rein-statement has been effected, I shall recommend that no order with respect theretoshall be issued against Respondent, effective compliance having been established onthe record.Upon the basis of theforegoing findingsof fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The operations of the Respondent occur in commerce within the meaning ofSection 2(6) and (7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating in regard to the tenure of employment of its employee RonaldBridgett, thereby discouraging membership in the Union, Respondent has engaged inand is engaging in an unfair labor practice within the meaning of Section 8(a) (3) ofthe Act.4.By theaforesaid discrimination and by thus abrogating an agreement executedin settlement of previously alleged unfair labor practices Respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed themby Section 7 of the Act, and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.5.Theaforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.6.The Respondent has not, as alleged in the complaint, violated Section 8(a) (3)with respect to John Dubb, John White, Richard Tompkins, George Bartholomew,or Russell Bridgett.7.Respondent has not, as alleged in the complaint, violated Section 8(a)(1)by any action or statement of Walter Michalik.[Recommendations omitted from publication.]51The Chase National Bank of the City of NewYork,San Juan, PuertoRico,Branch,65 NLRB 827.52F.W Woolworth Company,90 NLRB 289.53N L.R B. v. Express Publishing Company, supra.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the Labor ManagementRelationsAct, we hereby notifyour employees that: TOWN & COUNTRY DAIRY517WE WILL NOT discourage membership in Retail Employees' Union, Local 919,R.C.I.A.,AFL-CIO, by discharging or in any other manner discriminatingagainst our employees in respect to hire or tenure of employment, or any termor condition of employment.WE WILL NOT threaten our employees with loss of employment because oftheir union membership or activities.WE WILL NOT tell our employees or applicants for employment that it isagainst our policy to employ individuals who favor a union.WE WILL NOT interrogate our employees concerning their union member-ship or activities, or condition their further employment upon withdrawalfrom the above-named union.WE WILL NOT engage in surveillance of our employees' union activities.WE WILL offer Ronald Bridgett immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority and anyother rights and privileges.WE WILL make whole Ronald Bridgett for any loss of pay he may havesuffered as a result of the discrimination against him.All our employees are free to 'become or to -remain members of the -above Union.BARKER'SEAST MAIN CORPORATION,BARKER'SSUPERMARKET, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Town & Country DairyandGeneral Teamsters,Chauffeurs,Warehousemen and Helpers Local Union No. 697, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No. 6-CA-2289.March 23, 1962DECISION AND ORDEROn December 21, 1961, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel filed a brief in sup-port of the Intermediate Report and the Respondent filed exceptionsand a statement in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthiscase to athree-member panel[Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions, the briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe TrialExaminer.136 NLRB No. 48.